NO. 12-02-00253-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MARTIN GOMEZ ARROYO,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(c).  Appellant
was convicted of engaging in organized criminal activity, and sentence was imposed on May 30,
2002.  A motion for new trial was filed on June 28, 2002, which was denied, making the clerk's
record due on September 27, 2002.  On September 30, 2002, the Smith County District Clerk
informed this court that Appellant had failed to pay for the preparation of the clerk's record and had
not made any arrangement to pay for the record.  The notice of appeal filed in this cause indicates
that Appellant is not entitled to appeal without paying the fee.  Thus, on October 2, 2002, Appellant
was notified that the appeal would be dismissed unless Appellant provided proof of full payment to
the clerk on or before October 14, 2002.  As of October 17, 2002, Appellant has failed to provide
proof of full payment.  Accordingly, Appellant's appeal is dismissed for want of prosecution
pursuant to Texas Rule of Appellate Procedure 42.3(c).
Opinion delivered October 23, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.